DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention ], is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mangin, Christophe application no. 2019/0007344, hereinafter known as Mangin in view of McFadzean et al, application no. 2013/0007185, hereinafter known as McFadzean. 

As to claim 1, Mangin discloses a transmission device, comprising: a receiving unit that receives transmission schedule information including a frame identifier of a frame to be transmitted and a transmission parameter relating to transmission timing of the frame (Mangin, figure 3, 5, [0058], identification and forwarding module determining packet reception time and scheduling accordingly and forwarding to TX ports (receiving unit); [0069], VLAN ID  to identify a frame); and a transmission processing unit that transmits a frame identified by the frame identifier to a receiving device, according to the transmission parameter included in the transmission schedule information (Mangin, figure 3, 4, TX port for sending packets, [0054]-[0058],[0070], sending packets according to assigned timestamp information via TX ports). Mangin does not expressly disclose the identifier is “unique identifier” however  McFadzean dicloses the frame ID is unique Identifier (McFadzean, [0032]-[0033], using plural information to identify a frame processing in a network including using Unique Identifier for the frame). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mangin to include the limitations of the frame ID is unique Identifier as taught by McFadzean.  Use of unique identifier for a packet allows the network to route the packet from source and destination particular to the packet with metrics associated with that packet. 

As to claim 2, Mangin dicloses a transfer unit that transfers the frame to be transmitted to a storage unit (Mangin, [0018], Figure 3 and 5, transferring packets to buffer for TX ports), wherein the receiving unit receives the transmission schedule information including the frame identifier of the frame and the transmission parameter of the frame, after the frame to be transmitted is transferred to the storage unit by the transfer unit (Mangin, Figure 3 and 5, packet are transferred to TX units and stored in buffer). 

As to claim 3, Mangin dicloses wherein the transmission parameter is a transmission time of the frame (Mangin, [0054]-[0058], packets received and given timestamps and further associated with TX ports and buffers according to timestamp), and the transmission processing unit transmits the frame that is included in the transmission schedule information and that is identified by the frame identifier, to the receiving device at the transmission time included in the transmission schedule information  (Mangin, figure 3, 4, TX port for sending packets, [0054]-[0058],[0070], sending packets according to assigned timestamp information via TX ports).

As to claim 4, Mangin dicloses wherein the transmission schedule information further includes an effective condition of the transmission schedule information (Mangin, [0069]. Reading frame header for priority and to determine how to process the packet with identification of packet data type).  

As to claim 9, Mangin dicloses wherein the receiving unit receives the transmission schedule information via a bus interface that is different from the transfer unit (Mangin, figure 5, TX port receives packet RX port while receiving “class + TX port control” information “identification and forwarding” module). 

As to claims 10-13, the claims are each rejected as applied to claim 1 above by Mangin in view of McFadzean. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mangin in view of McFadzean and further in view of Watanabe et al, application no. 2003/0103243, hereinafter known as Watanabe. 

As to claim 5, Mangin and McFadzean dicloses the transmission device according to claim 4. Mangin and McFadzean do not expressly dicloses however Watanabe discloses wherein the effective condition is indicative of a limit of a reception time at which the receiving unit receives the transmission schedule information (Watanabe, Figure 1 and 2, [0009]-[0013] Transmission time based on effective condition on reception time of the packet. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mangin and McFadzean to include the limitations of wherein the effective condition is indicative of a limit of a reception time at which the receiving unit receives the transmission schedule information as taught by Watanabe.  Adjusting transmission time of the packet based on reception time condition allows a variable transmission rate for sending the packet allowing a proper rate of transmission for the type of transmission. 
 
Allowable Subject Matter

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467